ICJ_164_IranianAssets_IRN_USA_2019-02-13_JUD_01_PO_02_FR.txt.                                                                                                      52




                                    DÉCLARATION DE M. LE JUGE GAJA

                    [Traduction]

                      Compétence de la Cour — Demandes se rapportant aux droits allégués de la
                    banque Markazi en vertu des articles III, IV et V du traité d’amitié — Applicabilité
                    de ces dispositions aux fins de se prononcer sur une exception préliminaire —
                    Activités souveraines et activités d’affaires de la banque Markazi.

                       1. Dans leur troisième exception préliminaire d’incompétence, les
                    Etats‑Unis d’Amérique priaient la Cour de « rejete[r] comme échappant à
                    [l]a compétence [de la Cour] toute demande se rapportant à des violations
                    supposées des articles III, IV et V du traité [d’amitié, de commerce et de
                    droits consulaires] reposant sur le traitement accordé à l’Etat iranien ou à
                    la banque Markazi ». A ce stade de l’instance, la tâche de la Cour n’était
                    pas de déterminer si les dispositions susmentionnées conféraient certains
                    droits à la banque Markazi et s’il avait été porté atteinte à ces droits.
                    Pour se prononcer sur une exception préliminaire de ce type, la Cour
                    devait rechercher si « les violations du traité de 1955 alléguées par l’Iran
                    entr[ai]ent ou non dans les prévisions de ce traité » (Plates-­formes pétro-
                    lières (République islamique d’Iran c. Etats-Unis d’Amérique), exception
                    préliminaire, arrêt, C.I.J. Recueil 1996 (II), p. 810, par. 16). Il lui fallait
                    établir s’il était plausible que la banque Markazi jouisse de certains droits
                    énoncés aux articles III, IV ou V du traité et qu’il ait pu être porté atteinte
                    à ces droits. Selon moi, il avait été satisfait à ce critère en la présente
                    espèce, et la troisième exception d’incompétence, dans la mesure où elle
                    concerne la banque Markazi, aurait dû être rejetée.
                       2. Aux termes du paragraphe 1 de l’article III du traité, « [l]e statut
                    juridique des sociétés constituées sous le régime de lois et règlements de
                    l’une des Hautes Parties contractantes applicables en la matière sera
                    reconnu dans les territoires de l’autre Haute Partie contractante ». Il n’est
                    pas contesté que la banque Markazi a été constituée sous le régime d’une
                    loi iranienne, à savoir la loi monétaire et bancaire de 1972 (mémoire de
                    l’Iran, annexe 73). L’alinéa c) de l’article 10 de ce texte dispose que « [l]a
                    banque centrale de la République islamique d’Iran possède une personna-
                    lité morale et sera régie par les lois et règlements sur les sociétés par
                    actions pour les aspects dont ne traite pas la présente loi ». Il n’est pas
                    non plus contesté que la personnalité juridique propre de la banque
                    Markazi n’a pas été reconnue lorsque les actifs de cette dernière ont été
                    saisis. Ce que les Etats-Unis d’Amérique mettaient en cause, c’est l’appli-
                    cabilité des articles III, IV et V du traité à une entité (la banque Markazi)
                    exerçant des fonctions souveraines.
                       3. L’exercice de fonctions souveraines par la banque Markazi n’est pas
                    régi par le traité, sauf en ce qui concerne les restrictions de change énon-

                                                                                                     49




3 CIJ1158.indb 95                                                                                          21/10/19 10:25

                                      certains actifs iraniens (décl. gaja)                    53

                    cées à l’article VII. Le fait que cette banque exerce des fonctions souve-
                    raines n’exclut cependant pas qu’elle agisse également en tant que banque
                    commerciale lorsqu’elle effectue des transactions sur un marché financier
                    étranger. La décision d’investir dans des valeurs mobilières peut s’inscrire
                    dans le cadre des prérogatives souveraines d’une banque centrale, mais
                    cela ne signifie pas que la réalisation d’un investissement est effectuée en
                    exerçant un pouvoir souverain. L’achat ou la vente de valeurs mobilières
                    par une banque centrale ne diffère pas de ces mêmes opérations exécutées
                    par toute banque commerciale et devrait bénéficier de la même protection
                    au titre du traité. Il est vrai que, aux termes des alinéas c) des articles 19
                    et 21 de la convention des Nations Unies sur les immunités juridiction-
                    nelles des Etats et de leurs biens, « [l]es biens de la banque centrale ou
                    d’une autre autorité monétaire de l’Etat » jouissent de l’immunité à l’égard
                    des « mesures de contrainte postérieures au jugement ». Cette immunité
                    générale ne s’explique cependant pas nécessairement par la nature des
                    activités des banques centrales ; elle est aussi l’expression d’une politique
                    consistant à encourager les banques centrales étrangères à investir sur le
                    marché financier de l’Etat d’accueil.
                       4. Le paragraphe 4 de l’article XI du traité dispose qu’une société,
                    administration ou agence publique, « si elle exerce … une activité commer-
                    ciale ou industrielle de quelque nature que ce soit », ne peut « bénéficier ni
                    prétendre bénéficier …, pour elle-même ou pour ses biens, d’une exemp-
                    tion en matière d’impôts, de poursuites judiciaires, d’exécution des juge-
                    ments ou d’obligations d’un autre ordre applicables aux entreprises qui
                    sont propriété privée ou sous contrôle privé ». Cette disposition ne saurait
                    signifier que, lorsqu’une entité publique se livre à des activités d’affaires,
                    elle se trouve privée de toutes les immunités auxquelles elle peut avoir
                    droit en vertu du droit international ; elle signifie que pareille entité ne
                    jouit d’aucune immunité en ce qui concerne ses activités d’affaires. En tout
                    état de cause, cette disposition confirme que les sociétés, administrations et
                    agences publiques sont couvertes par le traité d’une manière générale, et
                    pas seulement lorsqu’elles exercent des activités d’affaires.

                    (Signé) Giorgio Gaja.




                                                                                               50




3 CIJ1158.indb 97                                                                                    21/10/19 10:25

